Examiner’s Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“as the engine output demand increases, an amount of retard increases during a first notch range and then an amount of advance increases during a second notch range greater than the first” in claim 1;
“responsive to an engine output demand increasing from a first level to a second level higher than the first level through a first engine notch range, increase an amount of retard of a fuel injection timing of the plurality of fuel injectors relative to top dead center (TDC); and responsive to the engine output demand further increasing from the second level to a third level higher than the second level through a second engine notch range comprising higher engine notches than the first engine notch range, increase an amount of advance of the fuel injection timing of the plurality of fuel injectors relative to TDC” in claim 8; and
“responsive to an engine output demand proportional to an engine notch, adjust fuel injection timing of the plurality of fuel injectors relative to top dead center (TDC) based on a first non-monotonic relationship between the engine output demand and the fuel injection timing, wherein the fuel injection timing is retarded as the engine output demand increases through a first engine notch range, and wherein the fuel injection timing is advanced as the engine output demand increases through a second engine notch range including engine notches higher than the first engine notch range” in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747